Opinion by
Tilson, J.
It was stipulated that certain items of the merchandise consist of hats or hoods similar in all material respects to those the classification of which was involved in Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith and following the authority cited, the items of merchandise imported and withdrawn for consumption prior to the effective date of T. D. 48075 were held dutiable at 25 percent under paragraph 1504 (b) (5), and those items entered or withdrawn for consumption subsequent to that date were held dutiable at 12)4 percent under said paragraph.